Citation Nr: 1310881	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  08-32 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for PTSD effective from March 7, 2007, and assigned a noncompensable initial disability rating.  After receipt of additional evidence, the RO assigned an initial disability rating of 10 percent for PTSD, also effective from March 7, 2007.  In an October 2008 substantive appeal, however, the Veteran continued to assert entitlement to a higher initial disability rating and provided additional evidence in support of his claim.

In a May 2010 rating decision, the RO assigned a rating of 30 percent for PTSD for the staged period from March 15, 2010.  In a subsequent May 2010 submission, the Veteran continued to express dissatisfaction with the assigned 30 percent disability rating. In a separate June 2010 Notice of Disagreement, the Veteran also asserted that he was entitled to an earlier effective date for the increased 30 percent disability rating.  In that regard, the Veteran expressly asserted, "the correct rating for the '30%' rating is March 7, 2007 and not April 1, 2010."  The Veteran's express assertions indicate that he does not seek an earlier effective date for the grant of service connection for PTSD, but rather, his ongoing belief that he is entitled to at least a 30 percent disability rating for the staged period from March 7, 2007 to March 14, 2010.  Hence, in its September 2011 decision, the Board did not construe the Veteran's assertions as raising a claim for an earlier effective date, but rather, as further assertions in support of his claim of entitlement to an initial disability rating greater than 10 percent for the period from March 7, 2007 to March 14, 2010. 

In the September 2011 rating decision, the Board granted a 30 percent evaluation for PTSD for the period prior to March 15, 2010, and denied an evaluation in excess of 30 percent for the entire appeal period.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In August 2012 the Court issued a memorandum decision vacating and remanding the Board's September 2011 decision.

The Board notes that a Virtual VA e-file exists for this Veteran.  This e-file was reviewed for new or relevant information; however, a review of the e-file revealed that it contained entirely duplicative information, such as past rating decisions, that are already in the claims file.


FINDINGS OF FACT

1.  PTSD is manifested by sleep disturbance marked by recurring nightmares; recurrent intrusive thoughts; chronic depression; intense distress in response to exposure to internal and external cues that symbolize or resemble an aspect of the traumatic event; avoidance of activities, people, and places that arouse recollection of trauma; impairment of concentration; suicidal ideation; low speech rate; restricted affect; and irritability and outbursts of anger; productive of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but without impairment characterized by reduced reliability and productivity.  

2. The Veteran's service-connected disabilities include acquired psychiatric disorder, to include PTSD, assigned a 30 percent disability rating; and scar on the left side of the forehead, assigned a non-compensable disability rating.

3. For the purposes of 38 C.F.R. § 4.16(a) , the Veteran has a combined disability rating of 30 percent.

4. The evidence of record does not show a disability picture that warrants referral to the Director of the Compensation and Pension Service for extraschedular consideration of entitlement to TDIU under 38 C.F.R. § 4.16(b).


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 percent for PTSD have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130; Diagnostic Code 9411 (2012).

2.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.18, 4.19, 4.25 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in July 2007, prior to the adjudication of the Veteran's claim, discussed the evidence necessary to support a claim of entitlement to service connection.  The Veteran was asked to complete and return a questionnaire concerning his claimed stressors.  The evidence already of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  This letter also discussed the manner in which VA determines disability ratings and effective dates.

Subsequent letters advised the Veteran of the status of his appeal and advised him of the specific criteria under which his PTSD is evaluated.

The Board concludes that the content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.

The Board notes that this is a case in which the Veteran has challenged the initial evaluation assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

With respect to VA's duty to assist, VA and private records have been obtained and associated with the record.  The Veteran has been afforded VA examinations and the Board finds that they were adequate in that they were performed by neutral, skilled providers who reviewed the file and offered sufficient rationale for their conclusions.  The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

The Veteran maintains that private treatment records from Dr. A.F. and Ms. L.G., MA, LPA reflect "major impairment" and hence, indicate psychiatric symptomatology that accords with disability ratings in excess of 30 percent.  The Veteran argues further that VA failed to assign proper probative weight to his private treatment records, and in support of his argument, cited a prior Board decision in which the Board granted a 100 percent disability rating for a psychiatric disability, and in so doing, determined that the private treatment records in that case were due "a great deal of probative value."

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment. 38 U.S.C.A. § 1155.  A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board observes that in cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has considered whether staged ratings are warranted.  It has determined that the Veteran's PTSD has not significantly changed, and that a uniform rating is for application.  

Under the rating criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012), a 100 percent evaluation is provided for PTSD where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent evaluation is provided where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance or hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 50 percent evaluation is appropriate where there is reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 30 percent disability rating is appropriate where the evidence shows that PTSD is productive of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (i.e., forgetting names, directions, and recent events), warrants a 30 percent disability evaluation.

In evaluating psychiatric disorders, it must be shown that industrial impairment is the result of actual manifestations of the service-connected psychiatric disorder.  The severity of a psychiatric disability is based upon actual symptomatology, as it affects social and industrial adaptability.  Two of the most important determinants of disability are time lost from gainful employment and decrease in work efficiency.  38 C.F.R. § 4.130 (2012).

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score ranging from 61 to 70 is interpreted as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

A February 2007 report from a counselor, L.G., MA, LPA, indicates that she saw the Veteran for evaluation in January 2007.  She provided diagnoses of chronic, severe PTSD and depressive disorder not otherwise specified.  She assigned a GAF score of 38.  She noted the Veteran's report of numerous PTSD symptoms including frequent intrusive thoughts, flashbacks, traumatic nightmares, distress at exposure to triggers reminding him of past trauma, estrangement and detachment from others, irritability and anger outbursts, hyper vigilance, and exaggerated startle response.  He endorsed severe sleep problems, and indicated that he got three to four hours of sleep per night.  He noted that as he got older he seemed to think about his in-service motor vehicle accident and wondering what would have happened if his car had gone over the embankment and dropped off of the mountain.  He reported that angry outbursts had caused problems at home and work.  He noted that he avoided all media coverage involving motor sports and accidents.  He described himself as preferring to spend time alone and noted that his wife complained that she could not get close to him and had recently filed for divorce.  He reported feeling estranged from others and indicated that in public spaces, he preferred to sit with his back to a wall.  He described problems with memory and concentration.  On mental status examination, the Veteran was cooperative and soft spoken.  He was fully oriented.  His mood was dysthymic and his affect was restricted.  Judgment and insight were limited.  The counselor concluded that the Veteran's symptoms interfered significantly with his personal, social, professional life.  She noted that his hyperirritability, hyper vigilance, and isolating behaviors contributed to the end of his marriage and that the same behaviors compromised his ability to initiate or sustain work relationships.  She indicated that due to problems with memory and concentration the Veteran was unable to learn new skills.  She also noted that he was severely compromised in the ability to initiate or sustain social relationships.  She therefore concluded that the Veteran was permanently and totally disabled and unemployable.

In an October 2007 report, L.G. indicated that she had seen the Veteran in August 2007.  She noted that the Veteran continued to struggle with his PTSD and depressive symptoms.  She indicated that he presented as more agitated and distracted than on his previous visit.  He reported nightmares five times per week, and that he was in considerable pain from headaches.  She indicated that the Veteran continued to experience significant disturbance in all areas of his life, noting that he was unable to work or socialize.  She indicated that he isolated himself from family.  She concluded that his prognosis for recovery was poor and that he was highly likely to have marked worsening of his PTSD symptoms due to stressors inherent to any work environment.  She indicated her belief that the Veteran was permanently and totally disabled, and unemployable.  

On VA examination in October 2007, the Veteran's history was reviewed.  The Veteran denied receiving mental health treatment.  He endorsed three to four nightmares weekly that often disturbed his sleep and were distressing.  He noted that he was able to drive but was very alert while driving and was frightened when he encountered trucks; he noted that he was easily startled while driving and had to pull off the road to calm himself down.  He indicated that he avoided driving as much as possible.  He indicated that he avoided public places when possible and sat with his back to the wall in public.  He denied having such arousal in church.  He reported that about a year after his in-service accident, he began to isolate himself from others and avoid social situations, and allowed friendships to fade away; he noted that he never regained his former level of socializing.  He endorsed frequent periods of depression consisting of depressed mood, decreased motivation, increased frequency of nightmares, difficulty falling asleep, poor appetite, and suicidal thoughts.  He indicated that his depressive episodes occurred twice a month on average for the previous 25 years.  He denied panic attacks, compulsive behaviors, excessive worry, hallucinations, delusional beliefs, or symptoms suggestive of manic episodes.  He related that he had undergone a forensic psychological evaluation performed by L.G. and that she had recommended that he pursue treatment, but that he did not.  He was ambivalent about treatment.  Socially, the Veteran reported that he had been married three times, and that he was currently in divorce proceedings with his third wife.  He described conflict in that relationship, describing violence on his wife's part.  With respect to his employment history, the Veteran related that he had worked regularly since service, noting that he currently worked part time repairing ambulances; he indicated that he did not work full time because of back pain.

On mental status examination, the Veteran demonstrated good hygiene.  He was cooperative. He was calm but appeared somewhat restless and uncomfortable at times, which the examiner stated seemed to be related to back pain.  Speech was normal in rate and was fully intelligible.  Thought were well organized and understandable.  The Veteran did not describe any hallucinations or delusions.  He described his mood as fair.  His outward emotional response appeared subdued and of limited range.  He demonstrated insight regarding his mental illness but not with respect to heavy drinking.  His judgment was mildly impaired.  He was alert and oriented. He was able to recall three words after hearing them initially but only two after a three minute pause.  He was able to spell "world" backwards and also able to interpret several simple common proverbs; he was unable to interpret more complex proverbs.  The diagnoses were chronic PTSD, depressive disorder not otherwise specified, and polysubstance abuse.  The examiner assigned a GAF score of 60.  The examiner noted that the Veteran demonstrated a mild level of social impairment, noting that while he had been able to date and develop romantic relationships leading to marriage, he had not been able to maintain those relationships in the longer term.  He noted that the Veteran had few friends and avoided most social functions.  The examiner further noted that the Veteran demonstrated a mild level of occupational impairment based on his part time employment; however, he indicated that the Veteran believed that this was due to his back pain, but that the psychiatric symptoms might also have contributed.  The examiner indicated that the Veteran demonstrated a low-mild impairment in activities of daily living in that he required assistance with activities requiring significant physical labor due to physical illnesses as well as the psychiatric symptoms.  

In August 2008, L.G. indicated that the Veteran had been in treatment with her and his most recent follow-up was in February 2008.  She indicated that the Veteran experienced "marked increase in the severity of his PTSD and Depressive symptoms."  The Veteran reported that his sleep was more disturbed and that he was experiencing more nightmares.  L.G. indicated that the Veteran described flashbacks of being in combat, and that his hyper vigilance and hyper startle reflex were more pronounced.  The Veteran described feeling more nervous on a daily basis and that he was isolating himself more.  L.G. concluded that the Veteran's prognosis for recovery was poor due to the severity and tonicity of his symptoms.  She indicated that the Veteran was likely to experience a marked increase in his PTSD symptoms due to stressors inherent in any work environment and therefore considered him to be totally and permanently disabled and unemployable.

In March 2010, L.G. reported that she had seen the Veteran in March 2010.  She noted the Veteran's report of pain due to a hip disability and his sciatic nerve.  She indicated that he was unable to work or socialize, and that he did not handle change well.  She stated that his prognosis was poor.  She indicated that the Veteran was likely to experience marked worsening of his PTSD symptoms due to stressors inherent in any work environment and therefore considered him to be totally and permanently disabled and unemployable.

On VA examination in May 2010, the Veteran's history was reviewed.  He reported depressed mood five days per week, feelings of worthlessness, poor energy, poor concentration and memory, poor sleep, low motivation, and frequent thoughts of death and self-harm.  He denied remissions of depressive symptoms.  He denied mania.  He noted that his third divorce was finalized in 2009 and that he had had no relationships since then.  He indicated that he did not have any friends and that his relationship with his family was "okay"; however, he indicated that a friend had provided transportation to the examination, and that a sister visited often to help him.  He indicated that he mostly watched television and went fishing alone five or six times during the summer.  He denied suicide attempts and violence.  He indicated that he experienced suicidal ideation the previous week and attributed it to pain and poor sleep.  He denied a plan.  He reported reduced alcohol consumption since his last examination, noting that he had last consumed alcohol at Christmas.  

On mental status examination, the Veteran was clean and casually dressed.  He was restless, but the examiner stated that such appeared largely due to pain and physical discomfort.  Speech was low in rate, but the Veteran's answers to questions were adequate.  He was cooperative.  His affect was restricted, but he was noted to smile appropriately a few times.  He described his mood as fair.  He was able to perform serial sevens and able to spell a word forward and backward.  He was oriented and his thought process was unremarkable.  No hallucinations or delusions were evident.  Judgment and insight were intact.  With respect to sleep impairment, the Veteran reported that he typically obtained five hours of sleep; he noted that his poor sleep contributed to low energy, feeling tired, and difficulty completing daytime activities such as working, housework, and shopping.  He indicated that he did not go to work if he did not sleep well.  The Veteran was unable to interpret proverbs properly.  There was no obsessive behavior.  The Veteran endorsed panic attacks, but noted that he had experienced none in the previous six months.  He reported that prior to that, he had them about twice per year.  Impulse control was noted to be fair.  Remote memory and immediate memory were normal, but recent memory was mildly impaired; the examiner noted the Veteran's report of forgetting to run errands when driving home, and forgetting to pay bills.  With respect to PSTD symptoms, the examiner noted that the Veteran had recurrent and intrusive thoughts and dreams; that he avoided recollections of his trauma and that he felt detached or  estranged from others; and that he had difficulty falling or staying asleep and had problems with irritability and difficulty concentrating.  The Veteran reported that he was employed part time, and attributed difficulty working to his physical disabilities and low motivation.  He reported decreased concentration "sometimes" but did not endorse that was a common work related problem.  

The examiner indicated that the Veteran endorsed only an increase in physical pain since his previous examination but denied changes in other areas of functioning.  She concluded that the Veteran's prognosis was not promising.  She noted that the Veteran's pain was unlikely to be treated into remission and that people with chronic pain often struggled with depression.  She suggested that treatment might bring about reduction in symptoms and improvement in functioning.  She concluded that PTSD signs and symptoms resulted in deficiencies in family relations and mood, but not with judgment or thinking.  She noted that the Veteran reported a fair relationship with his family and that his sister provided support.  She noted, however, that the Veteran had difficulty developing and maintaining friendships and that such was common among people with PTSD.  She also noted deficiencies with work, but indicated the Veteran's report that occupational impairment was largely due to physical pain and low motivation, indicating that low motivation was related to both physical pain and depression.  She also noted deficiencies with mood, indicating that the Veteran reported consistently depressed mood and frequent irritability.  She assigned a GAF score of 50 based on current functioning.

In the August 2012 memorandum decision, the Court indicated that the Board had failed to consider the 2007 examiner's statement that while the Veteran had been able to date and develop romantic relationships leading to marriage, he had not been able to maintain those relationships in the longer term.  The Court also indicated that the Board had failed to discuss whether the Veteran's difficulty interpreting proverbs was indicative of impaired abstract thinking, whether the evidence demonstrated disturbances of motivation and mood, and whether there was impairment of short and long-term memory.

Having reviewed the record pertaining to the Veteran's PTSD, the Board concludes that an evaluation in excess of 30 percent is not warranted.  The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under-or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet.App. 128 (1997).  

The Board acknowledges that evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  

In this case, the Board observes that the Veteran's symptoms include sleep disturbance marked by recurring nightmares; recurrent intrusive thoughts; chronic depression; intense distress in response to exposure to internal and external cues that symbolize or resemble an aspect of the traumatic event; avoidance of activities, people, and places that arouse recollection of trauma; impairment of concentration; suicidal ideation; low speech rate; restricted affect; and irritability and outbursts of anger.  Moreover, the Board accepts that the Veteran's PTSD impacts his interpersonal relationships and his employment.  Objectively, however, the record demonstrates that the level of impairment caused by the Veteran's symptoms results only in an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In that regard, the Veteran himself has reported that he works only part time due to pain caused by his physical disabilities.  The 2010 VA examiner also noted that while there were deficiencies with work, the Veteran reported that occupational impairment was largely due to physical pain and low motivation, indicating that low motivation was related to both physical pain and depression.  Moreover, while he reports that he does not go to work if he has not slept well, he indicates that his sleep is disturbed by both his psychiatric and physical symptoms (i.e., pain).  During the appeal period, the Veteran's insight and judgment have been assessed, at worst, as only mildly impaired.  He has been consistently oriented.  There has been no impairment of the Veteran's thought processes, and thought content has been unremarkable.  No inappropriate behavior has been noted.  

With respect to work relationships, the Board acknowledges L.G.'s assertion that the Veteran was unable to learn new skills, that he was unable to work, and that the stressors inherent in any work environment would likely cause marked worsening of the Veteran's PTSD symptoms.  However, he has remained employed during the course of his appeal.  Notably, L.G.'s reports fail to account for this inconsistency.  On the other hand, the 2007 VA examiner indicated that the Veteran exhibited a mild level of occupational impairment based on his part time employment and noted that psychiatric symptoms might have contributed, but also observed that the Veteran believed that such was due to back pain.  

Regarding family and social relationships, the Board acknowledges L.G.'s reports and the statement of the 2007 examiner.  Specifically, the 2007 examiner indicated that while the Veteran had been able to date and develop romantic relationships leading to marriage, he had not been able to maintain those relationships in the longer term.  The Board notes, however, that this examiner's overall assessment indicated that the Veteran demonstrated a mild level of social impairment.  The 2010 examiner also identified deficiencies in family relations but indicated that the Veteran had a fair relationship with his sister, from whom he received visits and accepted assistance.  

With respect to the Veteran's inability to properly interpret proverbs during the 2010 VA examination, the Board observes that the Veteran's thought processes during that examination were otherwise unremarkable.  No obsessive behavior was identified, and only recent memory was mildly impaired.  So, while there is evidence of impaired abstract thinking, the Veteran's overall thought processes were unremarkable.  Regarding disturbances of motivation and mood, the May 2010 examiner specified that the Veteran's low motivation was related both to physical pain and depression, per the Veteran's report.  While he endorses consistently depressed mood, the record does not support a finding that such is productive of reduced reliability and productivity of the severity contemplated by the criteria for a higher 50 percent evaluation.  
The Veteran has asserted that the opinions expressed by his private provider were not afforded proper probative weight as he said had been the case in other Board decisions.  The Board acknowledges that it may consider only independent medical evidence to support its findings and may not provide its own medical judgment in the guise of a Board opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board points out, however, that it may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Moreover, Board decisions are not precedential - the evidence in each case must be independently weighed.  Certainly, the fact that a Veteran has received regular treatment from a physician or other doctor is a consideration in determining the credibility of that doctor's opinions and conclusions.  That notwithstanding, the Court has declined to adapt a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of a VA examiner or another doctor.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467, 471-3 (1993).  Moreover, in this case, it does not appear that the Veteran received therapy from L.G.; rather, it appears that he was seen intermittently for evaluation.  Indeed, the Veteran reported to the 2007 examiner that L.G. had recommended treatment but that he had not sought such.  Under the circumstances, and in view of the foregoing analysis of the evidence, the Board is not inclined in this case to afford greater probative weight, presumptively or otherwise, to the findings expressed in the private treatment records.

In summary, little in the record, including the Veteran's statements, suggests that the criteria for a schedular evaluation in excess of 30 percent are met.  In reaching its conclusion, the Board has considered the Veteran's statements regarding his PTSD symptoms and their impact on his functioning.  He describes anxiety and nervousness, difficulty with crowds, suspiciousness, flashbacks, and sleep disturbance.  However, the evidence as a whole does not demonstrate deficiencies supportive of a 50 percent evaluation.  Aside from impairment in abstract thinking identified in 2010, there is no indication of obsessional rituals or other disturbance of thought.  The Veteran is able to communicate appropriately.  While mood disturbance is evident, the Veteran is not shown to suffer from disturbances of motivation and mood that result in reduced reliability and productivity.  The Veteran's thought content and communication have repeatedly been found to be within normal limits.  Insight and judgment are intact.  He does not display delusions or hallucinations, grossly inappropriate behavior, or an inability to perform activities of daily living.  He is oriented.  His ability to establish and maintain effective relationships has been noted to be no more than mildly impaired.    

In conclusion, the overall disability picture does not approach the criteria for a schedular evaluation of 50 percent.  The objective record does not demonstrate that the Veteran's documented deficiencies in occupational performance, social interaction, and mood are more consistent with the criteria for a higher, 50 percent evaluation.  Rather, as noted, competent examiners have concluded that the Veteran's symptoms are productive of no more than an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Moreover, the Veteran himself does not describe symptoms that are productive of more than an occasional decrease in work efficiency and intermittent periods during which he is unable to perform occupational tasks.  As such, the Board concludes that the Veteran's overall disability picture is most consistent with a 30 percent evaluation.  In sum, the evidence demonstrates that the Veteran's symptoms do not cause occupational and social impairment of the severity contemplated by the criteria for a 50 percent evaluation.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim of entitlement to an evaluation in excess of 30 percent for PTSD, and the benefit of the doubt rule does not apply.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extraschedular Consideration

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected PTSD and diabetes with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Consequently, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

TDIU

Service connection is presently in effect for PTSD rated as 30 percent disabling and for a scar on the left side of the forehead, with a noncompensable disability rating.  Hence, the Veteran has a combined disability rating of 30 percent.  The Veteran is not eligible for TDIU on a schedular basis, pursuant to 38 C.F.R. 
§ 4.16(a). 

Upon review of the evidence in this case, the Board finds that the evidence does not present an exceptional case that requires referral to the Director of the Compensation and Pension Service for extraschedular consideration of the Veteran's claim for TDIU.  In this regard, private treatment records from L.G. consistently express that the Veteran is totally disabled and is unemployable, but is contradicted by the fact that the Veteran has been able to maintain continuous employment as a part-time ambulance mechanic throughout the course of this appeal, as reported by him at his VA examinations. 

Moreover, the opinions expressed by L.G. concerning the Veteran's employability are contradicted further by the opinions expressed in the November 2007 and May 2010 VA examination reports.  In the November 2007 report, the VA examiner determined that the Veteran experienced a mild degree of occupational impairment.  In the May 2010 report, the VA examiner opined that the Veteran was experiencing deficiencies in judgment, thinking, family relations, and work, but determined that the Veteran's symptoms did not present total occupational impairment.  These conclusions are supported by objective findings on examination of the Veteran's symptoms, which have been discussed in detail above.

By contrast, it is unclear as to how L.G. concluded that the Veteran was permanently and totally disabled.  In this regard, L.G.'s February 2007 report expresses that on examination, the Veteran was oriented and demonstrated a linear thought process.  Although L.G. stated that the Veteran's judgment and insight were limited, she does not provide any specific objective findings that would indicate any limitation of judgment or insight, nor does she provide an opinion as to the extent of such limitations.  Similarly, L.G. stated that memory and concentration problems have rendered the Veteran unable to learn new skills.  She does not, however, express the extent of such memory and concentration problems, and in fact, does not indicate how the Veteran's memory and concentration problems were manifest during the mental status examination.  Further, L.G.'s objective findings are contradicted by contrary objective findings at the Veteran's VA examinations, which indicated only mild impairment of memory, concentration, and judgment. 

In summary, the Veteran is not entitled to TDIU on a schedular basis, and moreover, the evidence does not present an exceptional case which warrants referral to the Director of the Compensation and Pension Service for extraschedular consideration.  Accordingly, the preponderance of the evidence is against the Veteran's claim of entitlement to TDIU, and this claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55   (1990); 38 U.S.C.A. § 5107(b).  The Board would point out, however, that the Veteran is free to reopen his claim for TDIU at any time.


ORDER

Entitlement to an initial evaluation in excess of 30 percent for PTSD is denied.

Entitlement to a TDIU is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


